IN THE
                          TENTH COURT OF APPEALS

                                No. 10-15-00216-CR

                                EX PARTE M.A.R.



                      From the County Court at Law No. 2
                              Ellis County, Texas
                          Trial Court No. 1310051A


                          MEMORANDUM OPINION


      Miguel Angel Reyes filed a Motion for Extension to File a Late Appeal and a

Motion for Leave of Court to File a Late Appeal. The record shows that the trial court

entered an order denying Appellant’s writ of habeas corpus on February 24, 2015, and

Reyes filed his motion notice of appeal and Motion for Extension of Time to File a Late

Appeal on June 8, 2015.

      By letter dated July 10, 2015, the Clerk of this Court notified Reyes that the

appeal was subject to dismissal because it appeared that the Motion for Extension of

Time to File a Late Appeal was untimely. See TEX. R. APP. P. 26.2(a)(1); TEX. R. APP. P.

26.3.. The Clerk also warned Reyes that the appeal would be dismissed unless, within
21 days of the date of the letter, a response was filed showing grounds for continuing

the appeal. See TEX. R. APP. P. 44.3. Reyes did not file a response.

       Accordingly, this appeal is dismissed.



                                          AL SCOGGINS
                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed September 3, 2015
Do not publish
[CR25]




Ex Parte M.A.R.                                                                 Page 2